USCA4 Appeal: 21-7135      Doc: 16         Filed: 02/09/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7135


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        WILLIAM TURNER SMITH,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:07-cr-00011-D-1)


        Submitted: February 4, 2022                                       Decided: February 9, 2022


        Before WILKINSON and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        William Turner Smith, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Kristine L. Fritz, Assistant United States Attorney, Jennifer P. May-Parker,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7135      Doc: 16         Filed: 02/09/2022     Pg: 2 of 2




        PER CURIAM:

               William Turner Smith appeals the district court’s order granting his motion for a

        sentence reduction in part. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. United States v. Smith,

        No. 5:07-cr-00011-D-1 (E.D.N.C. July 28, 2021). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2